department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date uilc date gl-133061-02 cc pa apjp internal_revenue_service national_office legal advice memorandum for michael j o’brien associate area_counsel sb_se cc sb okl from john j mcgreevy senior advisor cc pa apjp subject request for legal advice regarding injured_spouse claims this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer debtor tax_year tax_year date issue whether the service is bound by taxpayer’s allocations as submitted on form_8379 injured_spouse claim and allocation when the allocations are not consistent with the guidelines for determining the amount of relief provided in revrul_80_7 1980_1_cb_296 gl-133061-02 conclusion if taxpayer’s allocations on form_8379 are not consistent with the guidelines set forth in revrul_80_7 the service is not bound by them therefore the amount of injured_spouse relief should be determined in accordance with revrul_80_7 facts taxpayer debtor filed a chapter bankruptcy petition which was subsequently converted to a chapter liquidation proceeding thereafter debtor and her non- petitioning spouse filed joint form sec_1040 federal_income_tax returns for tax_year sec_1 and reflecting income_tax refunds for both years although the service attempted to obtain debtor’s agreement to offset her post-petition income_tax refunds against her pre-petition income_tax liabilities debtor did not agree to the offset on date debtor filed forms requesting her portion of the refunds for tax_year sec_1 and you have indicated that debtor’s allocations on the forms are inconsistent with the information submitted on the joint form sec_1040 for those years as well as the provisions of revrul_80_7 law and analysis sec_6402 of the internal_revenue_code code provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of the overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall refund any balance to such person revrul_74_611 1974_2_cb_399 provides that when a husband and wife file a joint_return each spouse has a separate interest in the jointly reported income and a separate interest in any overpayment injured_spouse relief applies when a couple files jointly and their tax_refund is reduced or eliminated because of an unpaid tax_liability or other debt that only one of them owes the injured_spouse has a right to his her share of the refund based on an allocation between the spouses of income deductions payments and other tax_return items accordingly revrul_80_7 provides that if spouses file a joint_return showing an overpayment the amount that may be credited to one spouse’s separate liability is computed by subtracting that spouse’s share of the joint liability from his her contribution toward the joint liability the amount credited may not exceed that of the joint overpayment gl-133061-02 sec_21 of the internal_revenue_manual irm provides that items of income deductions and exemptions shall be allocated as determined by the taxpayer on form_8379 or as reported on the original return to arrive at the taxable_income for each spouse in accordance with revrul_80_7 although the irm states that the service should compute the amount of injured_spouse relief based on allocations submitted by debtor the provision makes reference to the guidelines for determining the amount of relief set forth in revrul_80_7 therefore if debtor’s allocations on forms are inconsistent with those guidelines the service is not bound by her allocations accordingly debtor’s allocable share of the overpayments should be computed according to the method provided in revrul_80_7 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please contact our office at
